Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicants filed a claim amendment and response on 5/4/2022.
Claims 1-8, 14-23, 29-34, 37 and 43-44 are canceled, and claims 9, 10, 12, 13, 24-26, 35, 38, 39 are amended; and new claim 45 was added by the amendment filed on 5/4/2022.
The amendment filed on 5/4/2022 fails to comply with 37 CFR 1.173(d). See MPEP 1453. The amendment of claim 10 includes underlining of the deleted subject, i.e., claim [1]. The amendment in claim 25 includes underlining of the deleted subject - claim [16] in line 1, and [comprise] in line 2. 
According to MPEP 1302.04, an examiner’s amendment below is used to correct the informalities in the claims. See MPEP 1302.04.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
10. (Amended) The pharmaceutical composition according to claim [1]9, wherein the microparticles comprise double emulsion droplets comprising an internal aqueous phase comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer, a water immiscible polymeric phase comprising a biodegradable or non-biodegradable polymer and an external aqueous phase.

25. (Amended) The method according to claim [16] 24, wherein the microparticles of the pharmaceutical composition [comprises] comprise double emulsion droplets comprising an internal aqueous phase comprising a therapeutically effective amount of a pharmaceutically acceptable salt of glatiramer, a water immiscible polymeric phase comprising a biodegradable or
non-biodegradable polymer and an external aqueous phase.

Conclusion
Claims 9-13, 24-28, 35, 36, 38-42 and 45 are allowed.
Future Correspondences
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmashri Ponnaluri whose telephone number is (571)272-0809.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jean Witz can be reached on 571-272-0927.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

All correspondence relating to this Reissue proceeding should be directed to:
By EFS:	
Registered users may submit via the electronic filing system EFS-Web at
https://efs.uspto.gov/efile/myportal/efs-registered

By Mail to:
Attn: Mail Stop “Ex Parte Reexam”	
Central Reexamination Unit
Commissioner for Patents
P. O. Box 1450
Alexandria VA   22313-1450

Hand-Deliver any communications to:

Customer Service Window
Attn:  Central Reexamination Unit
Randolph Building, Lobby Level
401 Dulany Street
Alexandria, VA  22314


/Padmashri Ponnaluri/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Dwayne C. Jones/
Patent Reexamination Specialist
Central Reexam Unit 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist
Central Reexam Unit 3991